1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   CYNTHIA HOPSON,                   No. 2:18-cv-3232 WBS KJN
13                 Plaintiff,

14       v.                            ORDER REFERRING CASE TO VDRP AND
                                       STAYING PROCEEDINGS
15   ANTHONY TRASSARE, JR., as an
     individual and doing business
16   as “The Coloring Book,”
     SANDRA R. TRASSARE, as an
17   individual and doing business
     as “The Coloring Book,” and
18   DOES 1-50, inclusive,

19                 Defendants.

20
21                               ----oo0oo----

22            The court has determined that this case is appropriate

23   for an early settlement conference and will refer the action to

24   the court’s Voluntary Dispute Resolution Program (“VDRP”).

25            IT IS THEREFORE ORDERED that:

26            1.       Within fourteen (14) days of this Order, the

27   parties shall contact the court’s VDRP administrator, Sujean

28   Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the
                                       1
1    process of selecting an appropriate neutral.     The parties shall

2    carefully review and comply with Local Rule 271, which outlines

3    the specifications and requirements of the VDRP.

4                2.    Any party that objects to this referral to the

5    VDRP shall file its objections within seven (7) days of this

6    Order.     Such objections shall clearly outline why that party

7    believes that the action is not appropriate for referral to the

8    VDRP.

9                3.    To avoid the unnecessary expenditure of costs and

10   attorneys’ fees, this action is hereby stayed to provide the

11   parties time to complete the VDRP session.     No later than five

12   (5) days after completion of the VDRP session, the parties shall

13   file a joint statement indicating whether a settlement was

14   reached.

15               4.    The parties shall complete the VDRP session no

16   later than July 8, 2019.     The court hereby resets the Status

17   (Pretrial Scheduling) Conference for August 5, 2019.     If a

18   settlement is not reached through VDRP, the parties shall submit

19   an Amended Joint Status Report no later than July 22, 2019.

20               IT IS SO ORDERED.
21   Dated:   April 18, 2019

22

23

24

25

26
27

28
                                        2
